United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 17, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30685
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LIONEL JONES,
also known as Low Down,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:04-CR-134
                      --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed for Lionel Jones has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).   Our review of

counsel’s brief, Jones’s response, and the record discloses no

nonfrivolous issues for appeal.   We decline to consider Jones’s

claim of ineffective assistance of counsel in this direct appeal,

without prejudice to Jones’s right to assert such claim in a

motion pursuant to 28 U.S.C. § 2255.   See United States v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              O R D E R
                            No. 04-51169
                                 -2-

Navejar, 963 F.2d 732, 735 (5th Cir. 1992).   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.